         Case 3:20-cv-01212-KAD Document 7 Filed 09/03/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF CONNECTICUT

MARK H. DEAN, AS TRUSTEE OF THE     :                     NO. 3:20-CV-01212(KAD)
CT RE 2019 TRUST                    :
     Plaintiff,                     :
                                    :
           v.                       :
                                    :
PATRICK L. CARROLL III, CHIEF COURT :
ADMINSTRATOR STATE OF               :
CONNECTICUT                         :
     Defendant.                     :                     SEPTEMBER 3, 2020

      DEFENDANT’S FIRST MOTION TO EXTEND TIME TO ANSWER

      Pursuant to Local Rule 7(b), Defendant Patrick L. Carroll, Chief Court

Administrator of the Connecticut Judicial Branch, through his undersigned counsel,

respectfully requests an extension of the deadline to file an answer by fourteen

days, to September 25, 2020. Defendant’s answer is currently due September 11,

2020. Plaintiff’s counsel has consented to the Defendant’s request to extend the

deadline by fourteen days, but reserves the right to amend the complaint, if

necessary, with the Defendant having fourteen days from any such amended

complaint to respond.

      The Defendant requests this extension because there is a status conference

before the Superior Court in the foreclosure action underlying this federal

complaint, Dean v. Fotis Dulos, HHD-CV19-6116846-S, scheduled for September 17,

2020, one week after the current deadline to answer the Complaint in the case

before this Court. The purpose of the status conference, as stated in the Plaintiff’s

case flow request, is to “discuss resolution of the renewed Motion for Judgment of



                                         1
          Case 3:20-cv-01212-KAD Document 7 Filed 09/03/20 Page 2 of 5




Strict Foreclosure and Memorandum regarding same.” Disposition of that motion is

the ultimate relief that underlies the Plaintiff’s mandamus claim in this Court.

Although undersigned counsel does not have insight as to the outcome of the

pending status conference, delaying an answer until after the conference has

occurred may obviate the need for any further proceedings in this case or, at the

least, provide additional information regarding the facts underlying this case. If the

latter occurs, Plaintiff’s counsel has indicated that he has reserved the right to

amend the Complaint. Extending the answer deadline until after the September 17

status conference, therefore, will allow the Defendant to answer a single, operative

complaint.

         The undersigned counsel also requires additional time to consult with her

client regarding the response to the Complaint.        Undersigned counsel has been

required to work on several election matters and other matters on an expedited

basis since Governor Lamont declared a health crisis in March 2020. See generally,

Governor       Lamont’s     Executive         Orders    7-7OOO,      available     at

https://portal.ct.gov/Office-of-the-Governor/Governors-Actions/Executive-

Orders/Governor-Lamonts-Executive-Orders?page=1 (last viewed September 3,

2020).    Those matters include counsel having been assigned to represent the

defendants in Libertarian Party of Connecticut v. Lamont, No. 3:20-cv-00467 (JCH),

which remains pending in this District Court and also has resulted in an expedited

interlocutory appeal to the Second Circuit, Libertarian Party of CT v. Lamont, No.

20-2179, in which the defendants brief was due, and filed, on September 3, 2020.



                                          2
           Case 3:20-cv-01212-KAD Document 7 Filed 09/03/20 Page 3 of 5




Counsel also has been assigned to represent the state in another election matter,

Gottlieb v. Lamont, No. 3:20-cv-00623 (JCH), for which an answer is due on October

16, 2020. Undersigned counsel is also representing the state in in several matters in

the Connecticut Superior Court challenging various orders of the Governor in

response to COVID-19, including Casey v. Lamont, No. NNH-CV-XX-XXXXXXX-S,

which is scheduled for argument on the merits on September 8, 2020.

      Moreover, undersigned counsel also has had to file briefs in other matters

pending before the district court, including Hartford Courant v. Carroll, No. 3:19-cv-

01951 (MPS). Undersigned counsel is also representing the defendants in that case

in an interlocutory appeal currently pending in the Second Circuit, Hartford

Courant c. Carroll, No. 20-2744.

      Defendant respectfully submits that the foregoing establishes sufficient good

cause to grant the requested extension of the Answer deadline.             Moreover,

extending the deadline will not materially impact the management of this case or

cause prejudice to any party or the Court.

      For the foregoing reasons, the Defendant requests that the deadline to file the

Answer in this case be extended to September 25, 2020 and, if Plaintiff files an

Amended Complaint, that the Defendant be given fourteen days from that filing to

respond.




                                          3
Case 3:20-cv-01212-KAD Document 7 Filed 09/03/20 Page 4 of 5




                                 Respectfully submitted,

                                 DEFENDANT

                                 PATRICK L. CARROLL III.

                                 WILLIAM TONG
                                 ATTORNEY GENERAL


                             BY: /s/ Alma Rose Nunley
                                 Alma Rose Nunley (ct30610)
                                 Assistant Attorney General
                                 Attorney General’s Office
                                 165 Capital Avenue
                                 Hartford, CT 06106
                                 860-808-5020 (phone)
                                 860-808-5347 (fax)
                                 Alma.Nunley@ct.gov




                             4
        Case 3:20-cv-01212-KAD Document 7 Filed 09/03/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2020, a copy of the foregoing was

electronically filed. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system.   Parties may access this filing

through the Court’s system.




                                             /s/ Alma Rose Nunley
                                             Alma Rose Nunley
                                             Assistant Attorney General




                                         5
